FILED
                                                                       IN THE OFFICE OF THE
                                                                    CLERK OF SUPREME COURT
                                                                         OCTOBER 27, 2022
                                                                     STATE OF NORTH DAKOTA


                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                  2022 ND 179

Kathy Schmidt,                                         Plaintiff and Appellant
      v.
Margaret Hageness, Patrick Hageness,
Patricia Slaubaugh, Bonnie Strand,
Elaine Hornaday, and any unknown
parties,                                                           Defendants
      and
Lutheran Social Services (LSS),
Guardian of Shirley M. Hageness,
Scott Landa Lutheran Social
Services, Eryn Jager Lutheran
Social Services, Diane Osland
Lutheran Social Services,                           Defendants and Appellees

                                  No. 20220109

Appeal from the District Court of Benson County, Northeast Judicial District,
the Honorable Donovan J. Foughty, Judge.

AFFIRMED.

Opinion of the Court by Crothers, Justice.

Kathy Schmidt, Gilbert, AZ, self-represented, plaintiff and appellant.

Scott J. Landa, Grand Forks, ND, for defendants and appellees Lutheran
Social Services as Guardian for S.M.H.; Eryn Jager and Diane Osland.

Lawrence E. King, Bismarck, ND, for defendant and appellee Scott J. Landa.
                         Schmidt v. Hageness, et al.
                               No. 20220109

Crothers, Justice.

[¶1] Kathy Schmidt appeals from an order dismissing her complaint and from
two orders denying motions for reconsideration. We affirm.

                                        I

[¶2] On June 23, 2021, Schmidt commenced a quiet title action covering
property located in Benson County, offering a document titled “warranty deed”
as evidence of title. The district court granted the defendants’ N.D.R.Civ.P.
12(b) motion to dismiss the complaint with prejudice based on lack of standing
and res judicata. Schmidt filed two motions for reconsideration arguing the
court failed to consider new evidence.

                                        II

[¶3] On appeal from an order granting the dismissal of a complaint, this
Court construes the complaint in the light most favorable to the plaintiff and
accepts as true the well-pleaded allegations in the complaint. Atkins v. State,
2021 ND 83, ¶ 9, 959 N.W.2d 588. The district court’s order granting a motion
to dismiss will be affirmed if this Court cannot find potential proof to support
the complaint. Id. The decision to grant the motion to dismiss is reviewed de
novo. Id.

                                       III

[¶4] A party bringing a quiet title action must have an interest in the
property. N.D.C.C. § 32-17-01 (“An action may be maintained by any person
having an estate or an interest in, or lien or encumbrance upon, real
property[.]”). A party with a valid interest is entitled to have a court decide the
merits of a dispute regarding the property. Finstad v. Gord, 2014 ND 72, ¶ 23,
844 N.W.2d 913.

[¶5] The district court dismissed Schmidt’s complaint based on In the Matter
of the Guardianship and Conservatorship of S.M.H., 2021 ND 104, ¶ 20, 960


                                        1
N.W.2d 811. In S.M.H., Schmidt alleged an interest in property based on the
same warranty deed she proffered in this action. The court in S.M.H. found the
warranty deed did not meet the signature requirements under N.D.C.C. § 47-
10-01 or the witness requirements under N.D.C.C. § 47-10-05. Matter of
Guardianship of S.M.H., 2021 ND 104, ¶ 20. The court held Schmidt did not
have a valid interest in the property. Id. at ¶ 23. This Court affirmed the
district court’s finding. Id. at ¶ 31.

[¶6] Here, the district court did not err in dismissing Schmidt’s complaint
based on standing. Because the warranty deed did not convey Schmidt a valid
interest in the property, she failed to meet the requirements in N.D.C.C. § 47-
10-05. Therefore, she did not have standing to bring a quiet title claim.
Additionally, since the invalidity of the warranty deed was litigated and a final
judgment was rendered, the district court did not err in dismissing Schmidt’s
complaint based on res judicata.

                                       IV

[¶7] Schmidt argues the district court erred denying her motions for
reconsideration. North Dakota does not formally recognize motions to
reconsider. Rath v. Rath, 2018 ND 138, ¶ 9, 911 N.W.2d 919. If properly written
and argued, this Court treats requests for reconsideration as motions to alter
or amend a judgment under N.D.R.Civ.P. 59(j) or motions for relief from a
judgment under N.D.R.Civ.P. 60(b). Denial of a motion to reconsider will not be
reversed on appeal unless the district court abused its discretion. Rath, at ¶ 9.
A district court abuses its discretion if it acts in an arbitrary, unreasonable, or
unconscionable manner; its decision is not the product of a rational mental
process leading to a reasoned determination; or it misinterprets or misapplies
the law. Id. at ¶ 10.

[¶8] North Dakota Rules of Civil Procedure 59(j) allows a party to seek
reconsideration of a district court’s judgment. Hanson v. Hanson, 2003 ND 20,
¶ 5, 656 N.W.2d 658. This rule can be used to present previously unavailable
evidence, but should not be used to reexamine facts nor reconsider evidence
already presented. Fonder v. Fonder, 2012 ND 228, ¶ 10, 823 N.W.2d 504.



                                        2
[¶9] North Dakota Rules of Civil Procedure 60(b) allows a party to seek relief
from a final judgment if: 1) mistake or neglect occurred; 2) newly discovered
evidence that could not have been discovered previously; 3) fraud; 4) the
judgment is void; 5) the judgment was based on an earlier judgment that has
been reversed or vacated; or 6) any other reason that justifies relief. The party
asking for relief has the burden to show sufficient grounds for disturbing the
final judgment and relief will only be granted in exceptional circumstances.
Shull v. Walcker, 2009 ND 142, ¶ 14, 770 N.W.2d 274.

[¶10] Schmidt did not cite N.D.R.Civ.P. 59(j) or 60(b), or the grounds available
for relief under either rule. Instead, she argues she is entitled to an evidentiary
hearing regarding the validity of the warranty deed because a power of
attorney was not considered by the district court in S.M.H.

[¶11] The power of attorney was before the district court in this matter.
Schmidt’s arguments for reconsideration in this case do not meet the
requirements of N.D.R.Civ.P. 59(j) or N.D.R.Civ.P. 60(b), but instead she seeks
to collaterally attack the conclusion in S.M.H. Therefore, the district court did
not abuse its discretion denying her motions for reconsideration.

                                        V

[¶12] We affirm, concluding the district court did not err in dismissing
Schmidt’s complaint, and did not abuse its discretion in denying her motions
for reconsideration.

[¶13] Jon J. Jensen, C.J.
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte


[¶14] The Honorable Gerald W. VandeWalle recused himself after oral
argument and did not participate in this decision.




                                        3